 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   VICTORIA GUZMAN,                                  )   Case No.: 1:18-cv-0889 - JLT
                                                       )
12                   Plaintiff,                        )   ORDER GRANTING DEFENDANT’S REQUEST
                                                       )   FOR AN EXTENSION OF TIME
13           v.                                        )
14   NANCY A. BERRYHILL,                               )   (Doc. 17)
     Acting Commissioner of Social Security,           )
15                                                     )
                     Defendant.                        )
16                                                     )
17           On March 7, 2019, the parties filed a stipulation for Defendant to have an extension of time to
18   file a response to Plaintiff’s opening brief. (Doc. 17) Notably, the Scheduling Order allows for a
19   single extension of thirty days by the stipulation of the parties (Doc. 6-1 at 4), and this is the first
20   extension requested by either party. Accordingly, the Court ORDERS:
21           1.      The request for an extension of time (Doc. 17) is GRANTED; and
22           2.      Defendant SHALL a response to the opening brief on or before April 10, 2019.
23
24   IT IS SO ORDERED.
25
         Dated:     March 8, 2019                                 /s/ Jennifer L. Thurston
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28
